                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


CHANEL NELSON,

       Plaintiff,

     v.                                                   Case No. 19-CV-1172

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


                                 DECISION AND ORDER


       Chanel Nelson seeks judicial review of the final decision of the Commissioner of the

Social Security Administration denying her claim for a period of disability and disability

insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). For the reasons below,

the Commissioner’s decision is reversed and the case is remanded for further proceedings

consistent with this decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                       BACKGROUND

       Nelson filed an application for a period of disability and disability insurance benefits

alleging disability beginning on January 1, 2016 due to back injury, arthritis to spine,

fibromyalgia, bursitis right hip, mitral valve regurgitation, insomnia, weight gain, and

anxiety. (Tr. 83–84.) Nelson’s application was denied initially and upon reconsideration. (Tr.

13.) Nelson filed a request for a hearing and a hearing was held before Administrative Law

Judge (“ALJ”) Dean Syrjanen on June 5, 2018. (Tr. 31–82.) Nelson testified at the hearing,

as did Jill Radke, a vocational expert. (Tr. 31.)



                                                1

          Case 2:19-cv-01172-NJ Filed 10/27/20 Page 1 of 7 Document 20
       In a written decision issued September 26, 2018, the ALJ found that while Nelson

worked after her alleged onset date managing her adult group home business along with her

ex-husband, the work did not rise to the level of substantial gainful activity because Nelson

did not render services significant to the business’ operation. (Tr. 15.) The ALJ further found

that Nelson had the severe impairments of fibromyalgia, chronic pain syndrome, lumbar facet

arthropathy, depressive disorder, and anxiety disorder. (Id.) The ALJ also found that Nelson

did not have an impairment or combination of impairments that met or medically equaled

one of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the “listings”). (Tr. 16.)

The ALJ then determined that Nelson had the residual functional capacity (“RFC”) to

perform light work, with the following limitations: can never climb ladders, ropes, and stairs;

can occasionally stoop, kneel, crouch, crawl, and climb ramps and stairs; requires the ability

to alternate her position between sitting and standing at least every 15 minutes without leaving

the work station or being off task; can never be exposed to workplace hazards, such as moving

mechanical parts or unprotected heights; limited to performing simple, routine, and repetitive

tasks and understanding, carrying out, and remembering simple instructions; and limited to

jobs without inflexible or fast-paced production requirements and no more than occasional

changes in the work setting. (Tr. 18.)

       While the ALJ found that Nelson was unable to perform any of her past relevant work

(Tr. 22), the ALJ determined that given Nelson’s age, education, work experience, and RFC,

jobs existed in significant numbers in the national economy that she could perform. (Id.)

Accordingly, the ALJ found that Nelson was not disabled from her alleged onset date until

the date of the decision. (Tr. 23.) The ALJ’s decision became the Commissioner’s final

decision when the Appeals Council denied Nelson’s request for review. (Tr. 1–6.)


                                               2

          Case 2:19-cv-01172-NJ Filed 10/27/20 Page 2 of 7 Document 20
                                          DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions

drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to this Case

       Nelson alleges that the ALJ erred in determining her RFC. Specifically, she argues

that the limitation to light work was unsupported by any medical opinion discussed or

addressed by the ALJ; that the ALJ improperly evaluated the opinions of her treating


                                               3

            Case 2:19-cv-01172-NJ Filed 10/27/20 Page 3 of 7 Document 20
providers and the findings of a consultative examiner; and the ALJ failed to properly evaluate

her subjective symptoms.

       While I agree that the ALJ erred in his assessment of Nelson’s RFC, not for the reasons

specifically articulated by Nelson. This is a curious case in that the ALJ did not mention,

much less evaluate, the opinions of the State agency physicians and psychologists at either

the initial or reconsideration levels. As the regulations provide, while ALJs are not required

to adopt any administrative medical findings from State agency medical or psychological

consultants, they must consider the evidence under 20 C.F.R. § 404.1527. See 20 C.F.R. §

404.1513a. Because, as the regulation states, “our Federal or State agency medical or

psychological consultants are highly qualified and experts in Social Security disability

evaluation,” id., it is uncommon to have absolutely no discussion of their opinions in an ALJ’s

decision.

       The ALJ’s failure to discuss the State agency medical opinions impacts Nelson’s case

in two specific ways. First, Nelson challenges how the ALJ arrived at a light RFC when, “not

a single medical opinion discussed or evaluated by the ALJ” assesses Nelson with a light

RFC. (Pl.’s Br. at 6–7, Docket # 15.) While Nelson’s statement is literally correct (in that not

a single medical opinion discussed or evaluated by the ALJ opines a light RFC), the record

shows that State agency physician Dr. Janis Byrd opined that Nelson could perform light

exertional work while alternating between sitting and standing as needed. (Tr. 107.) Thus, I

can assume that the ALJ relied, at least in part, on Dr. Byrd’s opinion in crafting a light RFC

with a sit/stand option. Given the fact that this record support exists, coupled with the ALJ’s

explanation of why he was rejecting the opinions of her treating provider and the consultative




                                               4

            Case 2:19-cv-01172-NJ Filed 10/27/20 Page 4 of 7 Document 20
examiner limiting her to sedentary work (Tr. 19, 21), the ALJ’s failure to specifically cite Dr.

Byrd’s opinion might constitute harmless error.

       More concerning, however, is the ALJ’s failure to evaluate the opinion of State agency

psychologist Dr. Jack Spear, who, at the reconsideration level, opined that Nelson had

marked difficulties in maintaining social functioning. (Tr. 104.) In his Mental RFC

Assessment, Dr. Spear opined that Nelson was moderately limited in her ability to interact

appropriately with the general public and to accept instructions and respond appropriately to

criticism from supervisors. (Tr. 108.) Dr. Spear based his opinion on the fact that Nelson had

a history of frequent irritability and difficulty getting along with authority figures. (Id.) Dr.

Spear noted that while Nelson worked managing the business operations of three group

homes, her work was via telephone and paperwork from home with “face-to-face contacts at

times.” (Id.) In assessing Nelson’s social functioning, however, the ALJ found that she had

only mild limitations. (Tr. 17.) In so doing, the ALJ rejected the opinion of consultative

examiner Dr. Marilyn Befera-Zielinski, who, like Dr. Spear, opined that Nelson would have

difficulty responding appropriately to supervisors and co-workers. (Tr. 20.) The ALJ rejected

this opinion because of Nelson’s group home work. (Id.) The ALJ reasoned that Nelson did

not specifically inform Dr. Befera-Zielinski of what her work entailed, which the ALJ found

showed tasks indicating good social functioning, such as hiring and firing employees,

interviewing candidates, and providing employee training. (Id.) Dr. Spear, however, came to

the same conclusion as Dr. Befera-Zielinski after reviewing Nelson’s medical records.

Moreover, to support the finding of mild limitations in social functioning, the ALJ cited

broadly to Nelson’s treatment records with her therapist from 2017 and 2018. While there is

one treatment record indicating Nelson had to fire an employee (Tr. 1025) and one treatment


                                               5

          Case 2:19-cv-01172-NJ Filed 10/27/20 Page 5 of 7 Document 20
record indicating that she hired a few employees (Tr. 1049), this does not support mild

limitations in social functioning. Again, Dr. Spear considered the fact that Nelson had “face-

to-face contacts at times” in the course of her group home work in finding marked limitations

in social functioning. Thus, two records are not inconsistent with Dr. Spear’s finding that

Nelson would be moderately limited in her ability to accept instructions and respond

appropriately to criticism from supervisors, especially since Dr. Spear focused on Nelson’s

reports of not getting along with authority figures and not wanting to be told what to do. (Tr.

108.) Although an ALJ is not required to address every piece of evidence or testimony

presented, he must provide a “logical bridge” between the evidence and his conclusions. Terry

v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009). Given that a State agency psychologist, who, as

the regulations acknowledge, are “experts in Social Security disability evaluation,” opined

that Nelson had marked limitations in social functioning, it was error for the ALJ not to

address it.

       As such, remand is appropriate for the ALJ to properly weigh all of the opinion

evidence in the record.

                                        CONCLUSION

       Although Nelson requests that this Court award her benefits in lieu of remanding the

case, an award of benefits is appropriate only “if all factual issues have been resolved and the

record supports a finding of disability.” Briscoe ex rel Taylor v. Barnhart, 425 F.3d 345, 356 (7th

Cir. 2005). Here, there are unresolved issues, and this is not a case where the “record supports

only one conclusion—that the applicant qualifies for disability benefits.” Allord v. Astrue, 631

F.3d 411, 415 (7th Cir. 2011). Therefore, the case is appropriate for remand pursuant to 42

U.S.C. § 405(g), sentence four.


                                                6

              Case 2:19-cv-01172-NJ Filed 10/27/20 Page 6 of 7 Document 20
                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.


       Dated at Milwaukee, Wisconsin this 27th day of October, 2020.

                                                   BY THE COURT

                                                   s/Nancy Joseph
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                               7

          Case 2:19-cv-01172-NJ Filed 10/27/20 Page 7 of 7 Document 20
